!jWVHWRAHY
NO. 29496

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

sTATE oF HAwAI‘I, Respondent/P1aintiff-Appe11ee,

VS.

 

MICHAEL MAKANA HOE, Petitioner/Defendant-Appella§t.

   

 

cERT1oRARI To THE INTERMED:ATE coURT oF APP'AL§
(cAsE,No. 2P108-01809)

   

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J;, for the court1, and Circuit
Judqe Pollack, in place of Moon, C.J., recused,
disSenting, with whom Acoba, J., joins)
Petitioner/Defendant-Appellant Michael Makana Hoe’s
application for writ of certiorari, filed on June 23, 20lO, is
hereby rejected.
DATED: Honolulu, HawaiUq August 4, 2010.
FOR THE COURT:
%,¢p,c, wl g'\'

Associate JuStice

 

Karen T. Nakasone,

Deputy Public Defender,

for petitioner/defendant-
appellant on the application

1 Considered by: Nakayama, Actinq C.J., Acoba, Duffy, and Recktenwald,
JJ. and Circuit Judge Pollack, in place of Moon, C.J., recused.